Title: To James Madison from Thomas Fitzsimmons, 9 August 1806
From: Fitzsimmons, Thomas
To: Madison, James



Sir
Philada. Chamber of Commerce August 9, 1806.

I am requested by a Number of the Merchts. of this City to represent to the President of the US. the unwarrantable Conduct of the Commanders of vessells under French and Spanish Colors in the west Indias particularly those who Cruize in the Neighbourhood of St. Domingo & Cuba.  Scarce an American Vessell is met with (and few escape them who navigate in that direction), but are Plundered, the Crews outrageously abused, and when the Cargos are valuable, carryd into Port where every Kind of fraud, & chicanary is practised, to obtain Condemnation.  In Case, of Acquittal which very generally is the result, the expence, damage & plunder renders what is restored of little value.
The property of which the Merchts. of the US. are deprived by these means is immense in amount, and the Impunity wth. which, it is obtained not only encourages a Continuance but Augments, the No. of the Depredators.  In short if some means are not adopted to put a stop to them, the American trade, in that direction, must be almost abandoned.
Complaints on this subject having been heretofore made to the President, no doubt is entertained, but he has directed: the proper representations to be made to the respective Governments, but as no effect has been produced by them, It is submitted whether other measures such as are within the power of Government, and the nature of the case appears to call for, might not with propriety be resorted to.
It is understood much of the injurys complained of, arise from Vessells without Legal Commns. and that the appearance of an American force in those seas, would in a great Measure put a stop to them.  It Cannot escape the Penetration of the President, that with the great loss of property, the character of the Nation, submitting to such Lawless Conduct, suffers Essentially, and that the discontent of the sufferers is not without Good Cause.
It is hoped, that it is of sufficient Consequence to merit the attention of Government: and I am to request that you will lay this information before the President of the US.  If any proofs of the allegations, it contains, they will be furnished.  I am with respect Sir Yr Mo. hble Servt.

Thos FitzsimmonsPresidt P C C


